DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 7 and 9 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kim et al. (US Pub: 2014/0333529 A1).
 	As to claim 1, Kim discloses a smart control device (i.e. the smart control device of Fig. 6-7) (see Fig. 6-7, [0166-0173]) comprising: 
 	a collection unit that collects a brain signal generated from a visual stimulus for a light-emitting body showing an arbitrary color (i.e. as seen in figure 7 the display 
 	a preprocessing unit that extracts pattern information according to a frequency band and a time range from the brain signal (i.e. the EEG device 150 is said to output signal which is processed by the 230 signal obtaining unit) (See Fig. 7, [0171-0172]); 
 	a selection unit that calculates correlations by comparing the pattern information to reference information provided in advance to represent patterns of brain signals generated from visual stimuli for colors, and selects the reference information having the highest correlation (i.e. the controller 240 is able to track the stimulus determination unit 210 and stimulus presentation unit 220 which generates the color and detect the color of the stimulus) (see Fig. 6-7, [0166-0177]); and 
 	a control unit that has control commands set in advance according to the patterns of the brain signals generated from visual stimulus for colors, and executes the control command matching the selected reference information (i.e. the controller 240 applies direct control to execute the control command matching the selected reference information to control he display apparatus 10) (see Fig. 6-7, [0167-0177]).
 	As to claim 7, Kim discloses a control method of a smart control device for determining a user's intention from a color stimulus based on a brain-computer interface (i.e. the smart control device of Fig. 6-7) (see Fig. 6-7, [0166-0173]), the control method comprising: 

 	a step of extracting pattern information according to a frequency band and a time range from the brain signal (i.e. the EEG device 150 is said to output signal which is processed by the 230 signal obtaining unit) (See Fig. 7, [0171-0172]); 
 	a step of calculating correlations by comparing the pattern information to reference information provided in advance to represent patterns of brain signals generated from visual stimuli for colors, and selecting the reference information having the highest correlation (i.e. the controller 240 is able to track the stimulus determination unit 210 and stimulus presentation unit 220 which generates the color and detect the color of the stimulus) (see Fig. 6-7, [0166-0177]) and 
 	a step of providing control commands set in advance according to the patterns of the brain signals generated from visual stimulus for colors, and executing the control command matching the selected reference information (i.e. the controller 240 applies direct control to execute the control command matching the selected reference information to control he display apparatus 10) (see Fig. 6-7, [0167-0177]).
 	As to claim 3, Kim teaches the smart control device according to claim 1, wherein the pattern information is a result value of a power spectrum density calculated from the brain signal classified according to the frequency band and the time range (i.e. since 
	As to claim 9, Kim teaches the control method according to claim 7, wherein the pattern information is a result value of a power spectrum density calculated from the brain signal classified according to the frequency band and the time range (i.e. since Kim discloses a EEG system which frequency range 0.5Hz to 20Hz, the EEG signal by definition is a power spectrum density resultant from the brain signal frequency and time range) (see Kim, Fig. 4, [0101-0110]).
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. 

Claims 2 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Coleman (US Pub: 2015/0351655 A1).
 	As to claim 2, Kim teaches the smart control device according to claim 1, but is silent with respect to wherein the preprocessing unit generates the pattern information by extracting information in a time range of 3,000 ms from a brain signal classified into at least one frequency band (i.e. Kim do not disclose the working of the EEG unit 150 and an artisan at the time the application is filed would have understood that further disclosure with respect to the working of the EEG brainwave signal was abstract from the invention of Kim).
 	Coleman teaches wherein the preprocessing unit generates the pattern information by extracting information in a time range of 3,000 ms from a brain signal classified into at least one frequency band (i.e. Coleman teaches the microstate for the duration of 3000 ms in length for the atomic brain state to track visual notification) (see Coleman [0139]).
 	Since Kim discloses a EEG system but is silent with respect to the actual working of brain state detection, an artisan at the time the filing of the current application would have been able to apply the analogous discloses of Coleman which teaches the actual detection of biosignal such as brainwave in an atomic brain state classification.
 	Therefore, it would have been obvious for an artisan to use the precise disclosure of Coleman to reduce the invention of Kim into practice to realize the practical application of the EEG controlled system of Kim’s figure 7 embodiment with the time domain variable control of Coleman (see Coleman [0139-0140]).
.

Claims 4, 6, and 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Kouider et al. (US Pub: 2020/0297263 A1).
 	As to claim 4, Kim teaches the smart control device according to claim 1, wherein the selection unit calculates the correlations between the reference information and the pattern information according, however Kim do not teach correlation according to a canonical correlation analysis, and selects the reference information having the highest correlation (i.e. Kim do not teach canonical correlation analysis).
 	Kouider discloses correlation according to a canonical correlation analysis, and selects the reference information having the highest correlation (i.e. as seen in figure 4A, Kouider teaches using the canonical analysis to select reference with useful component of the EEG signal to separate the irrelevant components) (see Fig. 4A, [0101-0105]).
 	Since both Kim and Kouider discloses an invention having EEG based signal analysis, they are analogous as having the same field of endeavor, and an artisan at the filing of the current application would have been able to adapt the canonical correlation analysis method of Kouider to further improve EEG operation in general.
 	Therefore, it would have been obvious for one of ordinary skill in the art at time the application was filed to have applied the detail analysis method of Kouider in the EEG system of Kim, in order to reduce the invention of Kim into practice and avoid noise (see Kouider [0105]).

 	As to claim 10, Kim and Kouider teaches the control method according to claim 7, wherein, in the step of selecting the reference information having the highest correlation, the correlations between the reference information and the pattern information are calculated according to a canonical correlation analysis, and the reference information having the highest correlation is selected (i.e. as seen in figure 4A, Kouider teaches using the canonical analysis to select reference with useful component of the EEG signal to separate the irrelevant components) (see Fig. 4A, [0101-0105]).
	As to claim 12, Kim and Kouider teaches the control method according to claim 7, wherein, in the step of executing the control command, a control command is set according to at least one color of red, green, blue, gray, and white (i.e. Kouider teach the stimulus logo of the display can be white or color) (see Fig. 5, [0133]).
 	
6.	Claims 5 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of An et al. (US Pub: 2020/0356170 A1).
 	As to claim 5 and 11, Kim teaches the smart control device according to claim 1 and 7, but does not teach wherein the preprocessing unit generates at least one frequency band by dividing a frequency range of 0.1 Hz to 50 Hz by a preset frequency interval (i.e. Kim do not teach actual frequency range 0.1 Hz to 50 Hz but rather discloses 0.5 to 20 Hz).
 preprocessing unit generates at least one frequency band by dividing a frequency range of 0.1 Hz to 50 Hz by a preset frequency interval (i.e.  the EEG correlation to precise light frequencies such as 40Hz, 50Hz as seen in figures 2 and 4, where An teaches a full range of frequency of EEG with respect to each of the set color in the vehicle display lighting system) (see Fig. 2-4, [0042-0059]). 
 	Since both Kim and An uses EEG to detect color based stimulus they are analogous in having the same field of endeavor.
 	Therefore, it would have been obvious for one of ordinary skill in the art at time the time of the filing or current application to have further modified the frequency range of Kim with the dynamic setting of An to provide for a better color of frequency pattern with matched up to the specific light settings (see An, [0048-0054]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art Mastrianni (US Pub: 2017/0189639 A1) is cited to teach another type of brain signal detection system with color stimulus control.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CALVIN C. MA whose telephone number is (571)270-1713.  The examiner can normally be reached on 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CALVIN C MA/Primary Examiner, Art Unit 2693                                                                                                                                                                                                        September 11, 2021